HENRIOD, Justice
(dissenting) :
I respectfully dissent. The main opinion shies away from the platitude used sometimes by appellate courts that the trial cotjrt was in a more “advantaged” position to observe the tint of Mrs. Kalibash’s hair. At any rate I unsubscribe to the implication that an interrogatory answered “Yes” *70means “No,” — and versa vice. The suggestion that this case should be reversed because of a negative pregnant seems preg-nantly negative and unconceptional. The trial court having seen the color of Mrs. Kalibásh’s hair, should be affirmed.